SUPPLEMENT DATED MAY 1, 2007 TO PROSPECTUS DATED MAY 1, 2002 FOR DEFERRED VARIABLE ANNUITY CONTRACTS ISSUED BY NATIONWIDE LIFE INSURANCE COMPANY THROUGH ITS MFS VARIABLE ACCOUNT This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2007, the following underlying mutual funds changed names: Old Fund Name New Fund Name Gartmore Variable Insurance Trust (GVIT) Nationwide Variable Insurance Trust (NVIT) Gartmore GVIT Money Market Fund-Class I Nationwide NVIT Money Market Fund-Class I
